UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX annual report of proxy voting record of registered management investment company Investment Company Act file number: 811- 0523 The Dreyfus Fund Incorporated (Exact name of registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: July 1, 2010-June 30, 2011 Item 1. Proxy Voting Record THE DREYFUS FUND INCORPORATED ALLSCRIPTS HEALTHCARE SOLUTIONS, INC. Ticker: MDRX Security ID: 01988P108 Meeting Date: NOV 04, 2010 Meeting Type: Annual Record Date: SEP 14, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Dennis Chookaszian For For Management 1.2 Elect Director Eugene V. Fife For For Management 1.3 Elect Director Marcel L. "Gus" Gamache For For Management 1.4 Elect Director Philip D. Green For For Management 1.5 Elect Director Edward A. Kangas For For Management 1.6 Elect Director John King For For Management 1.7 Elect Director Michael J. Kluger For For Management 1.8 Elect Director Philip M. Pead For For Management 1.9 Elect Director Glen E. Tullman For For Management 1.10 Elect Director Stephen Wilson For For Management 2 Amend Qualified Employee Stock Purchase For For Management Plan 3 Ratify Auditors For For Management ALLSCRIPTS HEALTHCARE SOLUTIONS, INC. Ticker: MDRX Security ID: 01988P108 Meeting Date: MAY 20, 2011 Meeting Type: Annual Record Date: MAR 31, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Dennis Chookaszian For For Management 1.2 Elect Director Eugene V. Fife For For Management 1.3 Elect Director Marcel L. "Gus" Gamache For For Management 1.4 Elect Director Philip D. Green For Withhold Management 1.5 Elect Director Edward A. Kangas For Withhold Management 1.6 Elect Director Michael J. Kluger For Withhold Management 1.7 Elect Director Philip M. Pead For For Management 1.8 Elect Director Glen E. Tullman For For Management 2 Approve Omnibus Stock Plan For Against Management 3 Advisory Vote to Ratify Named Executive For Against Management Officers' Compensation 4 Advisory Vote on Say on Pay Frequency Three One Year Management Years 5 Ratify Auditors For For Management ALLSCRIPTS-MISYS HEALTHCARE SOLUTIONS, INC. Ticker: MDRX Security ID: 01988P108 Meeting Date: AUG 13, 2010 Meeting Type: Special Record Date: JUL 13, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Issue Shares in Connection with For For Management Acquisition 2 Adjourn Meeting For For Management ALPHA NATURAL RESOURCES, INC. Ticker: ANR Security ID: 02076X102 Meeting Date: MAY 19, 2011 Meeting Type: Annual Record Date: MAR
